Title: From George Washington to the United States Senate and House of Representatives, 23 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 23d December 1793.
          
          Since the communications which were made to you on the affairs of the United States
            with Spain and on the Truce between Portugal and Algiers, some other papers have been
            received which making a part of the same subjects are now communicated for your
              information.
          
            Go: Washington
          
        